UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2131


KEFA SENT HOTEP BEY,

                Plaintiff - Appellant,
          v.

OFFICER PICTRUS K.; OFFICER M. T. RETORT; OFFICER C. E.
TALTON, JR.; OFFICER B. D. BLANTON; CHIEF OF POLICE RODNEY
MONROE; MAYOR ANTHONY FOXX,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00085-MOC-DCK)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Kefa Sent Hotep Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kefa   Sent   Hotep   Bey       seeks   to   appeal   the    district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

as frivolous.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 13, 2012.       The notice of appeal was filed on September

13, 2012.     Because Bey failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral   argument       because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        DISMISSED




                                        2